Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Jeffrey Mickens, Appellant                             Appeal from the 123rd District Court of
                                                       Panola County, Texas (Tr. Ct. No. 2018-C-
No. 06-19-00199-CR         v.                          085). Memorandum Opinion delivered by
                                                       Justice Stevens, Chief Justice Morriss and
The State of Texas, Appellee                           Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment by deleting the
inclusion of court costs. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Jeffrey Mickens, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                       RENDERED OCTOBER 9, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk